Title: XI. Secretary of State to Jacob Isaacks, 23 November 1791
From: Jefferson, Thomas
To: Isaacks, Jacob



Sir
Philadelphia Nov. 23. 1791.

Your favor of the 1st. instant did not come to hand till yesterday 3. aclock. Unfortunately I had that very morning given in my report, which had been read in the house, and of which I inclose you a printed copy. That the discovery was original as to yourself I can readily believe. Still it is not the less true, that the distillation of fresh from seawater, both with and without mixtures, had been long ago tried, and that without a mixture, it produced as much and as good water as in your method with a mixture. Lind’s and Irving’s publications prove this, as also our experiments in your presence. As these were meant merely to be comparative with yours, we were not anxious to find what construction of a still would require least wood. It sufficed for our object to see whether, in the same still, it took less wood with a mixture than without one; because in that case your mixture would still have been of value, and afforded grounds for a favorable report. But it did not appear that the mixture economised wood. I am Sir your very humble servt,

Th: Jefferson

